Citation Nr: 1611161	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, claimed as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1974 and from May 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Non-Hodgkin's lymphoma is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for Non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The service treatment records do not show any complaints, diagnoses, or treatment related to non-Hodgkin's lymphoma.  The service personnel records show that the Veteran was stationed at Camp Lejeune from June 1971 to September 1971.  Post-service treatment records show that the Veteran was diagnosed with non-Hodgkin's lymphoma in March 2007.  

A May 2014 VA examiner opined that it was not likely that the Veteran's non-Hodgkin's lymphoma was caused by exposure to solvent contaminated water at Camp Lejeune.  The rationale was the lack of positive association between solvent contaminated water and adenocarcinoma in epidemiologic and laboratory studies at the level of contamination found at Camp Lejeune.  In addition, it was noted that the Veteran had over 25 years post-service exposure to gasoline and brake fluids, only two plus months of exposure time at Camp Lejeune, and was obese.  In November 2014, a treating physician opined that it was more likely than not that toxic exposure at Camp Lejeune contributed to the onset of non-Hodgkin's lymphoma.  The Board also notes that for the purposes of providing treatment, there is a presumption that non-Hodgkin's lymphoma was attributed to active duty for any veteran who served at Camp Lejeune for at least 30 days between January 1, 1957 and December 31, 1987.  See 38 C.F.R. § 17.400 (2015).

Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).  The record is at least in equipoise regarding whether the Veteran's non-Hodgkin's lymphoma is related to service.  Therefore, the claim for service connection is granted.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


